DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/05/2020, with respect to the rejection(s) of claim(s) 1-42 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olson, Kawano, Thomas, and Zevasky.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
s 1-4, 6  19-24, 26 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (7023469) in view of Kawano (20130307974) and Thomas II et. Al (8970703 hereafter Thomas) 

Regarding Claim 1, Olson discloses a method, comprising:
tracking a first tracking area (Olson Figs. 2A-H and col. 4 lines 27-50 note tracking each detected change region particularly note lines 27-36 each change region is identified by a bounding box or ‘tracking area’);
tracking a second tracking area (Olson Fig. 3 and col. 4 lines 27-65 note tracking plural objects); 
determining, in a first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (Olson Fig. 3 and col. 4 line 65 to col. 5 line 4 note determining if two objects merge in order to detect a ‘remove’ event);
determining processing in response to determining an overlap (Olson Fig. 9 and col. 11 lines 26-38 note selecting actions to occur upon the detection of detected events including a remove event). 
It is noted that Olson does not disclose determining an overlap over a threshold amount. However, Kawano discloses a method of determining a merge between two objects in a first tracking area and a second tracking area in response to determining an amount of overlap passing a threshold (Kawano Figs. 1-2 and pars 25-27 note determining if an overlap ratio of the bounding boxes of two objects exceeds a threshold and determining that the two objects are associated). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining the merging of two objects for the ‘remove’ event of Olson by determining whether an overlap amount passes a threshold as taught by Kawano in order to efficiently manage object trajectories as suggested by Kawano (Kawano par. 28 note trajectory management uses information about the associated object sets).
 (Olson col. 6 lines 3-65 note performing video editing by selecting a particular frame from a sequence of frames and extracting a portion of the frame and image capturing by saving the extracted portion of the image), and logging detected events (Olson Fig. 9). It is noted that Olson does not explicitly disclose performing the picture processing for other events. However, Thomas discloses performing processing including image capture and video editing upon the detection of events (Thomas col. 5 lines 38-65 note saving ‘capturing’ frames before and after a detected event for review). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of extracting and capturing images proximate to a detected event as taught by Thomas as an action in response to an event in OIson in order to allow for review of the pre and post event images as suggested by Thomas (Thomas col. 5 lines 34-37). 

Regarding claim 2 refer to the statements made in the rejection of claim 1 above. Olson in view of Kawano further discloses that the picture processing is performed once the amount of overlap becomes greater than the threshold (Kawano pars 25-27 note overlap ratio exceeds a threshold).

Regarding claims 3 refer to the statements made in the rejection of claim 1 above. Olson in view of Kawano further discloses that the picture processing is performed once the amount of overlap becomes less than the threshold (Olson col. 4 lines 61-65 note detecting a ‘deposit’ event when two objects cease overlapping, Kawano Fig. 6 and par 38 note splitting objects that are no longer associated, further note pars 25-27 objects are associated so long as they overlap more than a threshold). 

amount of overlap is based on whether the first tracking area is larger than the second tracking area (Kawano par. 26 note first tracking area 201 and second tracking area 202, overlap is determined as area for which 201 and 202 overlap divided by the total area of 202 and determining if the ratio exceeds a threshold, thus the amount of overlap is inherently based on whether the size of the first tracking area being larger than the second tracking area in order to be large enough to overlap more than threshold ratio of the tracking area 202).

Regarding claims 6 refer to the statements made in the rejection of claim 1 above. Thomas further discloses that the photograph is captured from live footage (Thomas col. 5 lines 38-47 note images obtained from live surveillance cameras 210).

Regarding claims 19 refer to the statements made in the rejection of claim 1 above. Kawano further discloses that the second tracking area comprises an action line, wherein the amount of overlap passes the threshold upon the first tracking area crossing the action line (Kawano par. 43-44 determination of whether or not the human body attribute object crossed the line segment 601).

Regarding Claims 20 refer to the statements made in the rejection of claim 19 above. Kawano further discloses that the action line is set by a user (Kawano par. 43 note  the parameter setting unit 109 performs setting of parameters for determining whether or not an object in a frame image crossed the detection line for object detection, and specifically parameters that define the detection line for object detection).


Claims 42 relate to an apparatus including means for steps substantially corresponding to the method of claims 1-4, 6 and 19-20 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 41 which will not be repeated here for brevity. Olson further discloses software modules for tracking first and second objects (Olson Figs. 2A-H and col. 4 lines 27-50), software for determining an overlap (Olson Fig. 3 and col. 4 line 65 to col. 5 line 4), and software for performing  processing in response to an overlap (Olson Fig. 9 and col. 11 lines 26-38) corresponding to the software modules providing the listed means in claim 41 (Applicant’s specification par. 128). 
Claim 42 relates to a computer readable medium with instructions that cause a device to implement step substantially corresponding to the method of claims 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 42 which will not be repeated here for brevity. In particular regard to claim 42 Olson further discloses a computer readable medium (Olson Fig. 1 note hard disk drive 34). 

Claims 8-12, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kawano and Thomas and in view of Zavesky (20130141530).

Regarding Claims 8-9 and 28-29, refer to the statements made in the rejection of claims 1 and 21 above. Olson, Kawano and Thomas fail to disclose that editing the video sequence includes removing an object tracked within the first tracking area from the video sequence. 
wherein editing the video sequence includes removing an object tracked within the first tracking area from the video sequence (Zavesky par. 37 note removal of a selected object, ). 
selecting a second frame of the video sequence, wherein the first tracking area does not overlap a corresponding replacement area in the second frame (Zavesky par. 37 note determining background pixels to replace portions of a current frame); and
replacing the first tracking area in the first frame with the corresponding replacement area from the second frame (Zavesky par. 37 note replacing the area of the current frame with other pixels including the background pixels).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including tracked object removal as taught by Zavesky in the invention of Olson Kawano and Thomas in order to allow for the replacement of objects in the video sequence as suggested by Zavesky (Zavesky par. 1).

Regarding Claims 10-11 and 30-31 refer to the statements made in the rejection of claims 9 and 19 above.  Zavesky further discloses that the second frame occurs later in time than the first frame or earlier in time than the first frame (Zavesky par. 37 note neighboring pixels from a previous or subsequent frame). 

Regarding Claims 12 and 32 refer to the statements made in the rejection of claims 9 and 19 above. Zavesky further discloses 
storing the first frame as part of an edited video sequence (Zavesky Fig. 3 note 328 video data including replacement, also note Fig. 1 and par. 16 storing data on a recording device).

s 13-18, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kawano and Thomas and in further in view of Ramalingamoorthy et al. (U.S. Patent Publication No. 20140362225).

Regarding Claims 13 and 33 refer to the statements made in the rejection of claims 1 and 21 above. Olson fails to disclose receiving a first user selection of the first tracking area.
However, Ramalingamoorthy teaches receiving a first user selection of the first tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 14 and 34 refer to the statements made in the rejection of claims 13 and 33 above, Olson fails to disclose receiving a second user selection of the second tracking area. 
However, Ramalingamoorthy teaches receiving a second user selection of the second tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 15-16 and 35-36 refer to the statements made in the rejection of claims 13 and 33 above.  Ramalingamoorthy further discloses that the user selection is based on a shape, the shape selected by a user (Ramalingamoorthy Fig. 3 and par. 33-34 note user may selected tracking areas as lines).

Regarding Claims 17 and 37 refer to the statements made in the rejection of claims 13 and 23 above, Olson further discloses that the first user selection is based on a selection of an object (Olson col. 10 line 53 to col. 11 line 3 note user may define a tracking region in front of a door).

Regarding Claims 18 and 38 refer to the statements made in the rejection of claims 1 and 21 above, Olson fails to disclose that a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area. 
However, Ramalingamoorthy teaches wherein a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area (e.g. the tracking processor may do this by comparing successive frames in order to detect changes. Pixel changes may be compared with threshold values for the magnitude of change as well as the size of a moving object (e.g., number of pixels involved) to detect the shape and size of each person that is located within a video stream; paragraph 29). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140163703 A1	Chang; Ran et al.
US 20140161354 A1	Curcio; Igor Danilo Diego et al.
US 20140136098 A1	Stroila; Matei Nicolae et al.
US 20130321623 A1	Roskowski; Steven Goddard
US 20130278767 A1	Bernal; Edgar A. et al.
US 20120257071 A1	Prentice; Wayne E.
US 20100157089 A1	Pakulski; Peter Jan et al.
US 6628835 B1		Brill; Frank Z. et al..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423